Order filed April 22, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00265-CV
                                   ____________

        IN THE INTEREST OF A.A.L.A, F.K.A, and C.M.A., Children


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-25411


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was due
April 20, 2015. No brief has been filed.

      Unless appellant files a brief with the clerk of this court within 15 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM